Title: From Benjamin Franklin to Mary Hewson, 26 April 1783
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Friend,
Passy, April 26. 1783
I received in its time your kind Letter of Feb. 22. I am sensible of the Prudence of your Advice, respecting my coming to England, and shall follow it.— Accept my Thanks for that, and for your kind Invitation to Cheam when I do come; but the little left of Life at my Age, will perhaps hurry me home as soon as I can be quit of my Employment here. I should indeed have great Pleasure in seeing you, and in being some time with you & your little Family: I cannot have all I wish.
Mr Williams is now here with his Family. I shall mention to him his not answering your Letter. We talk’d yesterday of you, and of his Friend Dolly, whom I have not forgotten as she supposes. He express’d the highest Esteem and Regard for you both. My Love to her when you see her.—
I send you some more of the little Books, and am ever, my dear Friend, Yours most affectionately
B Franklin
Mrs Hewson
 
Endorsed: Franklin April 26. 83 / 41
